Case 1:18-cv-00448-DKW-WRP Document 115-3 Filed 01/30/20 Page 1 of 4                                           PageID #:
                                   4920



 Pittaluga, Elisabeth⇣


  From:                    Pittaluga, Elisabeth
  Sent:                    Friday, April 29, 2016 5:55 AM
  To:                      c-Claim In Box
  Cc:                      Logan, Courtney; Wills, Wayne; 'John DeGroote'
  Subject:                 Insured: Program Participants Endorsement (Prommis-Old Alabama) / Notice of:
                           Michael Greenspon
  Attachments:             140701 fac doe banks filed.pdf; 140905 entries of default.pdf




 By email


 AIG⌅
 Financial Lines Claims⌅
 P.O. Box 25947⌅
 Shawnee Mission, KS 66225⌅



          Re:    Insured:        Program Participants Endorsement
                                   Prommis Solutions Holding Corp./Old Alabama Closing Corp. - Runoff
                 Policy No.:02 -144-47-42 (eff. 6/12/12-6/12/18) ( “ Policy ” )
                            Management Liability for Private Companies
                 Matter of: Michaael Greenspon


 Dear Sir or Madam:⌅


 On behalf of the Insured, and pursuant to all potentially applicable policies including the captioned Policy and its⌅
 notice and claim reporting provisions, we submit the attached litigation documents in the matter filed by Michael⌅
 Greenspon in Hawaii State Court as notice of a Claim having been made against the Insured(s).⌅


 Please send written acknowledgment of receipt matter directly to John DeGroote on behalf of the Insured⌅
 (contact information below) with a copy to me, along with the claims handler contact information and a
 coverage position.⌅


 Thank you for your cooperation.⌅


 Sincerely,⌅



 Elisabeth A. Pittaluga⇣
 Senior Vice President-Claims Advocate
 FINEX


 Willis Towers Watson⇣
 Willis Americas Administration, Inc. | 1400 Centrepark Blvd, Suite 770 | West Palm Beach, FL 33401
 D +1 561 337 -3140


                                                  EXHIBIT 25a
                                                                                                               AIGSPEC002029
Case 1:18-cv-00448-DKW-WRP Document 115-3 Filed 01/30/20 Page 2 of 4                                   PageID #:
                                   4921


 M +1 917 257 9245
 elisabeth.pittaluga@willistowerswatson.com
 willistowerswatson.com




 Enclosures⌅


 cc:    ( w/Enclosures ) ( by email )⌅

        Courtney Logan, Willis Towers Watson⌅
        Wayne Wills, Willis Towers Watson⌅


        John DeGroote⌅
        President⌅
        John DeGroote Services, LLC⌅


        web: johndegroote.com/⌅
        email:⌦
        jd@johndegroote.com⌅
        office:⌦
        214.887.3484⌅
        cell:⌦
        214.288.6864⌅


        Hickory Street Annex⌅
        501 S 2nd Avenue, Suite A -700⌅
        Dallas, Texas 75226⌦




 ______________________________________________________________________


 For information pertaining to Willis' email confidentiality and monitoring policy, usage restrictions, or
 for specific company registration and regulatory status information, please visit
 http://www.willis.com/email_trailer.aspx


 We are now able to offer our clients an encrypted email capability for secure communication purposes.
 If you wish to take advantage of this service or learn more about it, please let me know or contact your
 Client Advocate for full details. ~W67897
 ______________________________________________________________________
                                                                                                             ⇤⇥




                                                                                                       AIGSPEC002030
Case 1:18-cv-00448-DKW-WRP Document 115-3 Filed 01/30/20 Page 3 of 4   PageID #:
                                   4922




                                                                       AIGSPEC002031
Case 1:18-cv-00448-DKW-WRP Document 115-3 Filed 01/30/20 Page 4 of 4                                                                       PageID #:
                                   4923



      Gene Domanico↵
      Vice President, Directors & Officers, Mainstream
      Financial Lines Claims
      175 Water Street
                                                                                                                                 AIG⌅
      New York, NY 10038


      212.458.3498 Telephone                                                                                  We are now paperless…
      212.458.1039 Facsimile
                                                                                                     Please direct future correspondence on
                                                                                                     this matter, including claim number
                                                                                                     6106610840US, to me at:

      Via Email↵                                                                                                         AIG
                                                                                                               Financial Lines Claims
                                                                                                                  P.O. Box 25947
      May 2, 2016↵                                                                                          Shawnee Mission, KS 66225
                                                                                                                            or
      jd@johndegroote.com↵                                                                                         gene.domanico@aig.com


      John DeGroote↵
      John DeGroote Services, LLC↵
      Hickory Street Annex↵
      501 S 2nd Avenue, Suite A-700↵
      Dallas, TX 75226↵

      RE: Insured:↵                 PROMMIS SOLUTIONS HOLDING CORP↵
          Claimant:                 Michael Greenspon↵
          Policy No.:               02-144-47-42↵
          Claim No.:                6106610840US↵

      Dear John DeGroote:↵

      AIG Claims, Inc., on behalf of AIG Specialty Insurance Company acknowledges receipt of↵
      correspondence concerning the noted matter.↵

      A file has been established under Policy No.021444742, effective 6/12/2012 to 6/12/2018. An↵
      analyst will be assigned to this matter for further handling.↵

      As customer service and communication are important to us, please feel free to contact me with any↵
      questions or additional information.↵

      In the meantime it is understood that all rights are mutually reserved.↵

      Sincerely,↵
      Gene Domanico↵
      Directors & Officers, Mainstream↵
      GD/sam↵

      cc:    elisabeth.pittaluga@willistowerswatson.com↵




                                          eMail new notices to c-Claim@aig.com   Fax new notices to 866.227.1750



                                                   EXHIBIT 25b
                                                                                                                                           AIGSPEC002090
